ORDER

PER CURIAM.
The Travis-Shane Corporation (Defendant) appeals from an adverse judgment in a civil action for money damages in the sum of Thirty-Five Thousand, Nine Hundred Sixty-Six Dollars ($85,966.00) in favor of Harold W. Hufker and Susan M. Hufker. Defendant argues that the trial court erred and abused its discretion in granting judgment on April 23, 1997 because Defendant did not receive notice of the trial date.
We have reviewed the brief submitted and the record on appeal and find no error of law. An extended opinion would have no prece-dential value. The judgment is affirmed in accordance with Rule 84.16(b).